IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


HECTOR RODRIGUEZ,                           : No. 32 MM 2018
                                            :
                    Petitioner              :
                                            :
                                            :
              v.                            :
                                            :
                                            :
DISTRICT ATTORNEY, LANCASTER                :
COUNTY,                                     :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 6th day of April, 2018, the Application for Leave to File Original

Process is GRANTED, and the Petition for King’s Bench Writ (Application for

Extraordinary Relief) is DENIED.